                                                                                          FILED
                                                                                          CLERK
 UNITED STATES DISTRICT COURT                                                    7/29/2019 4:07 pm
 EASTERN DISTRICT OF NEW YORK
                                                                                    U.S. DISTRICT COURT
 ---------------------------------------------------------X
                                                                               EASTERN DISTRICT OF NEW YORK
 MELANIE YOUNG,
                                                                                    LONG ISLAND OFFICE
                           Plaintiff,                         MEMORANDUM OF
                                                              DECISION & ORDER
                  -against-                                   2:13-cv-04713 (ADS)(ARL)

 TOWN OF ISLIP, ELIZABETH LORENZ, in
 her personal and official capacity, CAROL
 CHARCHALIS, in her personal and official
 capacity, and ROBERT FINNEGAN, in his
 personal and official capacity,

                            Defendants.
 ---------------------------------------------------------X

APPEARANCES:

The Law Offices of Frederick K. Brewington
Attorneys for the Plaintiff
556 Peninsula Blvd
Hempstead, NY 11550
       By:     Frederick K. Brewington, Esq.,
               Cathryn Annette Harris-Marchesi, Esq., Of Counsel.

William D. Wexler, Esq.
Attorney for the Defendants
816 Deer Park Avenue
North Babylon, NY 11703

SPATT, District Judge:

        On February 23, 2017, a jury found that plaintiff Melanie Young (the “Plaintiff”) did not

prove, by a preponderance of the evidence, that defendants Town of Islip (“Islip”), Elizabeth

Lorenz (“Lorenz”), Carol Charchalis (“Charchalis”), and Robert Finnegan (“Finnegan”)

(collectively, the “Defendants”) discriminated against her on the basis of her race, or that they

retaliated against her because of her complaints of discrimination. The Plaintiff brought her claims

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title

                                                        1
VII), 42 U.S.C. § 1983 (“Section 1983”), 42 U.S.C. § 1981 (“Section 1981”), the New York State

Human Rights Law, N.Y. EXEC. LAW § 296 (the “NYSHRL”), and the Suffolk County Human

Rights Law (the “SCHRL”).

       On November 13, 2017, the Court granted a motion for a new trial, pursuant to Federal

Rule of Civil Procedure (“FED. R. CIV. P.” or “Rule”) 59(a), regarding the Plaintiff’s Title VII

and NYSHRL retaliation claims.

       On October 2, 2018, the jury in the new trial issued a verdict in favor of the Defendants,

finding that the Plaintiff did not engage in a protected activity and that the Defendants did not carry

out the alleged adverse employment actions in retaliation for the Plaintiff’s engagement in a

protected activity.

       Presently before the Court is another motion for a new trial by the Plaintiff pursuant to

Rule 59(a). This time, the Plaintiff argues that the Court erred by characterizing the alleged

protected activity as “making claim of racial discrimination” without mention of her complaints

regarding the existence of a “hostile work environment.”

       For the following reasons, the Court denies the Plaintiff’s motion.

                                        I. BACKGROUND

       The Court will not engage in a complete recitation of all the facts adduced at the trial. The

Court will discuss only those facts that are relevant to the instant motion. For additional

information regarding the history and procedural background of the case, the Court refers the

parties to its order granting the Plaintiff’s motion for a new trial the first time around. ECF 77.

       The Plaintiff alleged that the Defendants retaliated against her for making numerous

complaints of discrimination. Relevant here, the Plaintiff complained verbally and in writing in

the spring of 2009, October 30, 2009, and March 15, 2010. On April 2, 2010 she filed a notice of

                                                  2
claim with the Town of Islip regarding her intent to bring discrimination charges. On February 11,

2011, she filed a complaint with the New York State Division of Human Rights (“NYSDHR”).

       The verdict sheet instructed the jurors that the notice of claim and the complaint to the

NYSDHR alleged claims of racial discrimination. With regard to the remaining complaints, the

verdict sheet stated:

       The Plaintiff alleges that there were additional claims or demands made by the
       Plaintiff against the Defendants alleging racial discrimination. The Defendants
       contend that these additional facts were not describing alleged racial
       discrimination. You will now have to make the decision as to the following alleged
       demands to the Defendants.

ECF 105-1 at 26. The verdict sheet then asked: “[w]ere the following acts by the Plaintiff making

a claim of racial discrimination?” followed by a listing of the spring 2009, October 30, 2009 and

March 15, 2010 complaints. Id. at 26–27.

       After this question, the verdict sheet stated: “The Plaintiff contends that the Defendants

made an adverse employment decision against her in retaliation for her making and filing

complaints of racial discrimination. You must determine whether the Plaintiff proved that the

following acts were done by the Defendant in retaliation for the Plaintiff filing a charge of racial

discrimination.” Id. at 27. The verdict sheet then listed all of the alleged adverse employment

actions, asking if each was “done to retaliate against the Plaintiff for making a claim of racial

discrimination?” Id. at 27–28.

       During the charge conference, the Plaintiff objected to asking the jurors in the verdict sheet

whether her actions were “making a claim of racial discrimination.” She sought to include

additional language regarding her complaints claiming the existence of a hostile work

environment. The following conversation occurred:

       MR. BREWINGTON: Yes. Yes, your Honor. As to the first section, Judge, the
       issue of you stated in number one: Were the following acts by plaintiff making a
                                                 3
        claim of racial discrimination. While we do know that racial discrimination, we are
        alleging that racial discrimination did take place and did allege that, Ms. Young's
        actual documents refer to hostile work environment. And Judge, that language is
        consistent with what the statutes allow in terms of a way of proving or alleging
        racial discrimination. I would ask that it be hostile work environment/racial
        discrimination with regard to each of the places where you have racial
        discrimination.

        THE COURT: No. This is a racial discrimination claim. Has nothing to do with
        hostile work environment.

        MR. BREWINGTON: But Judge, the issue is not proving hostile work
        environment. The question is whether or not she alleged that and whether or not
        that is protected activity for which retaliation could arise. I believe the answer to
        that question would be yes . So if that is not -- Judge, if that is not there, which has
        been alleged throughout, that is not giving the jury, I believe, the full understanding
        of what the protections against retaliation are.

        THE COURT: So you want me to say on the second line alleging hostile work
        environment and racial discrimination?

        MR. BREWINGTON: Yes, Judge.

        THE COURT: What do you say about that, Mr. Wexler?

        MR. WEXLER: Judge, I oppose it. I think this cause of action is couched in
        retaliation. This is what we're retrying, retaliation charge. I objected about the
        whole race discrimination, but as we saw and the Court opined, as long as it merged,
        it did. So we have discrimination and retaliation .

        THE COURT: I think it's just going to confuse the jury. Overruled. You have an
        exception.

ECF 105-1 at 2–3.

        The Plaintiff moves for a new trial on the ground that the Court erred by overruling her

objection to her proposed language in the verdict sheet.

                                          II. DISCUSSION

A. THE LEGAL STANDARD.

        Rule 59 provides that “[t]he court may, on motion, grant a new trial on all or some of the issues

. . . after a jury trial, for any reason for which a new trial has heretofore been granted in an action at

                                                    4
law in federal court[.]” FED. R. CIV. P. 59(a). Grounds for granting a new trial include a verdict that is

against the weight of the evidence, Manley v. AmBase Corp., 337 F.3d 237, 245 (2d Cir. 2003),

substantial errors in the admission or exclusion of evidence, Stampf v. Long Island R.R. Co., 761 F.3d

192, 203 (2d Cir. 2014), prejudicial misconduct from counsel, Pappas v. Middle Earth Condo. Ass'n,

963 F.2d 534, 540 (2d Cir. 1992), and non-harmless errors in jury instructions, United States v. Kozeny,

667 F.3d 122, 130 (2d Cir. 2011), or verdict sheets, Armstrong ex rel. Armstrong v. Brookdale Univ.

Hosp. & Med. Ctr., 425 F.3d 126, 136 (2d Cir. 2005). A jury's verdict should “rarely be disturbed” and

a motion for a new trial should be granted only if the court is convinced that the jury's verdict is

“seriously erroneous or a miscarriage of justice.” Farrior v. Waterford Bd. of Educ., 277 F.3d 633, 635

(2d Cir. 2002) (per curiam); see also Carroll v. Cty. of Monroe, 712 F.3d 649, 653 (2d Cir. 2013).

B. APPLICATION TO THE FACTS.

        The Plaintiff contends that the language in the verdict sheet regarding “racial

discrimination” confused the jurors because her evidence of protected activity “sounded in a

hostile work environment.” ECF 104-1 at 3. According to the Plaintiff, the jurors believed the

Plaintiff’s “hostile work environment” complaints were beyond their consideration because the

language in her complaints did not match the language in the verdict sheet. Id. at 4. Supposedly

confirming her argument, the Plaintiff cites an ex parte communication from an unidentified

member of the jury who “contacted Counsel for Plaintiff and explained that because Mr. Young's

complaints in her email did not say ‘discrimination’ that the jury did not think they could consider

her complaints that did say or reference ‘hostile work environment.’” Id.

        The Court does not agree that the verdict sheet confused the jury. “Protected activity” refers

to actions “taken to protest or oppose statutorily prohibited discrimination.” Aspilaire v. Wyeth

Pharm., Inc., 612 F. Supp. 2d 289, 308 (S.D.N.Y. 2009). To constitute a protected activity, the

complaints at issue must describe treatment related to a protected characteristic rather than
                                                    5
“complaining merely of unfair treatment generally.” Id. at 309. Abstract references to a “hostile

work environment” standing alone cannot establish a protected activity; they must be tied to a

protected characteristic, such as race, religion, gender, or age. See Sullivan v. NYC Dep't of

Investigation, 163 F. Supp. 3d 89, 100 (S.D.N.Y. 2016) (“Importantly, plaintiff makes no claim

that Telesford ever made any statements about plaintiff’s age, race, gender, or religion. Thus, the

complaint of ‘discrimination’ cannot be read as a complaint of unfair treatment based on protected

status.”); Mayers v. Emigrant Bancorp, Inc., 796 F. Supp. 2d 434, 449 (S.D.N.Y. 2011) (finding

complaint describing “disparate mistreatment and harassment” failed because it did not convey

that the plaintiff was making a complaint of race, age or gender discrimination); Krasner v. HSH

Nordbank AG, 680 F. Supp. 2d 502, 521–22 (S.D.N.Y. 2010) (“Krasner is correct that he need not

have explicitly used the words ‘discrimination’ or ‘gender’ to afford his complaints protected-

activity status. . . . When the conduct complained of, however, does not lend itself to a reasonable

inference of unlawful discrimination, such ‘magic words,’ may be the only way to put the employer

on notice that the employee believes himself to be complaining of discriminatory conduct.”).

       Thus, the verdict sheet could not have asked the jurors if the Plaintiff’s complaints alleged

a “hostile work environment,” because it would have permitted the jurors to reach a conclusion

precluded as a matter of law. Rejecting such language was especially important because the factual

dispute for the jury to resolve was whether the complaints at issue raised issues of statutorily

prohibited discrimination. Including broad “hostile work environment” language might have

confused the jury even more, creating the impression that the plaintiff could recover for only

general complaints of unfair treatment.

       The Court also notes that the language in the verdict sheet encompassed hostile work

environment claims. “Racial discrimination” is a broad term that includes various types of race-

                                                 6
based unlawful employment practices. A hostile work environment claim alleges a particular form

of racial discrimination, namely, that an employer’s workplace is so “discriminatorily hostile or

abusive” that it “alter[s] the conditions of the victim's employment.” Harris v. Forklift Sys., Inc.,

510 U.S. 17, 21, 114 S. Ct. 367, 370, 126 L. Ed. 2d 295 (1993) (considering the definition of a

discriminatorily ‘abusive work environment’ (also known as a ‘hostile work environment’) under

Title VII”); Demoret v. Zegarelli, 451 F.3d 140, 149 (2d Cir. 2006) (explaining that

antidiscrimination laws protect employees from “various forms of discrimination, including

hostile work environment and disparate treatment”).

       By asking the jury whether the Plaintiff’s complaints made claims of racial discrimination,

the verdict sheet by definition asked whether the Plaintiff raised race-based hostile work

environment claims. The very language of the Plaintiff’s objections confirms this conclusion See

ECF 104-1 at 2 (“Ms. Young claimed primarily that the defendants retaliated against her in

response to her complaints of discrimination that sounded in a hostile work environment based

upon her race.” (emphasis added)), 3 (“At trial, Ms. Young's evidence of protected activity

sounded in a hostile work environment based upon her race[.]” (emphasis added)).

       To the extent the Plaintiff objects that the verdict sheet omitted complaints of gender or

disability discrimination, the Court notes that she waived this argument by failing to seek their

inclusion in the verdict sheet. See Jackson v. White Castle Sys., Inc., No. 15-cv-06378, 2017 WL

4737257, at *4 (E.D.N.Y. Oct. 19, 2017) (“To the extent Plaintiff is objecting to the verdict sheet

and/or the jury instruction regarding proximate cause, such objections are waived as Plaintiff did

not object to the instruction during trial”). During the charge conference, the Plaintiff only sought

to include language regarding “hostile work environment” or “wrongful treatment” broadly. ECF




                                                 7
105-1 at 2–3. She made no mention of other potential protected characteristics invoked by her

complaints.

       Any such omission fails to provide grounds for a new trial due to the conclusory nature of

the Plaintiff’s argument. See Carlson v. Parry, No. 06-cv-6621, 2013 WL 5354517, at *11

(W.D.N.Y. Sept. 24, 2013) (“Carlson's conclusory assertions are insufficient to meet his burden of

establishing that the verdict was either seriously erroneous or a miscarriage of justice.”); O'Connell

v. Onondaga Cnty., 2013 WL 998598, *2 (N.D.N.Y.2013) (“Plaintiff simply casts his

disagreement with the verdict in a vague and conclusory fashion, offering nothing more than

general references to testimony and evidence in the record”). Her current motion only makes

passing reference to the existence of any gender- or disability-based claims without any

explanation of why the facts adduced at trial would warrant their inclusion in the verdict sheet.

Indeed, she argues that her claims “primarily . . . sounded in a hostile work environment based

upon race.” ECF 104-1 at 2.

       Finally, the jury’s intent as to liability was clear and the record contains no evidence of

confusion. The jury ruled against the Plaintiff on every pertinent question on the verdict sheet and

asked no questions regarding the “racial discrimination” portion of the jury charge or any other

questions conveying confusion. See Green v. Groneman, 634 F.Supp.2d 274, 277 (E.D.N.Y.2009)

(Spatt, J.) (denying motion for new trial on grounds of juror confusion when jury submitted no

questions conveying confusion, and nothing indicated that the verdict was inconsistent or

indicative of juror confusion); Kaplan v. Cty. of Nassau, No. 11-cv-3853, 2015 WL 4645331, at

*11 (E.D.N.Y. Aug. 4, 2015) (denying motion for new trial where “the jury's intent as to liability

was clear, and the verdict sheet is not inconsistent and presents no evidence of confusion as to the

law the jurors were expected to apply”).

                                                  8
        The Court also specifically instructed the jurors that the Plaintiff engaged in a protected

activity by filing a notice of claim on April 2, 2010 and submitting a complaint to the NYSDHR

on February 11, 2011. The jury nonetheless issued a verdict in favor of the Defendants regarding

those claims, finding no causal connection between the complaints and the alleged adverse

employment action. Therefore, with reasonable certainty, none of the Plaintiff’s desired changes

would have altered the outcome of the verdict.

        The only “evidence” supporting a different conclusion is the Plaintiff’s representation that

a juror contacted her attorney about the panel’s confusion. This allegation is insufficient to reverse

the jury’s verdict. She proffers no evidence to substantiate her claim of this interaction, not even

an affirmation in her attorney’s declaration in support of her motion. The Court will not overturn

a unanimous jury verdict based on an uncorroborated one-sentence assertion of this kind. Even

were such evidence before the Court, it would be wholly inadmissible. See Fed. R. Evid. 606(b)

(“During an inquiry into the validity of a verdict or indictment, a juror may not testify about any

statement made or incident that occurred during the jury's deliberations; the effect of anything on

that juror's or another juror's vote; or any juror's mental processes concerning the verdict or

indictment. The court may not receive a juror's affidavit or evidence of a juror's statement on these

matters.”); Munafo v. Metro. Transp. Auth., 277 F. Supp. 2d 163, 175–76 (E.D.N.Y. 2003)

(“Although the affidavits of jurors . . . attempt to circumvent this restriction by professing to

represent the opinion of each and every juror, the affiants are not competent to testify as to the

intentions of the other juror.”).

        Therefore, the Court finds the Plaintiff failed to establish that the jury’s verdict was

seriously erroneous or a miscarriage of justice.




                                                   9
                                       III. CONCLUSION

       For the foregoing reasons, the Court denies the Plaintiff’s motion for a new trial pursuant

to Rule 59(a). The Clerk of the Court is respectfully directed to close this case.




        It is SO ORDERED:

 Dated: Central Islip, New York

        July 29, 2019

                                                      ___/s/ Arthur D. Spatt_____

                                                       ARTHUR D. SPATT

                                                   United States District Judge




                                                 10
